Ovoilian fay; iwooluntary retirement; laches. — Plaintiff was employed by the Government from 1946 until December 28,1960, at which time she was separated and retired for disability, plaintiff alleging she was involuntarily retired and had made efforts to resume employment with the Government. Plaintiff exhausted her administrative remedies, and on January 6,1966, she filed a petition in the United States District Court for the Eastern District of Wisconsin, seeking back pay and damages totaling $50,000. The case was *799transferred to the Court of Claims on August 3, 1967. Defendant filed a motion for summary judgment claiming laches, since there was a lapse of over 5 years from plaintiff’s retirement until the filing of the petition which delay was prejudicial to defendant. The court concluded that plaintiff’s alleged claim is barred by the doctrine of laches, on the basis of decisions by this court in Albert v. United States, 161 Ct. Cl. 810 (1963) ; Lusk v. United States, 173 Ct. Cl. 291 (1965), cert. denied, 383 U.S. 967 (1966); Gersten v. United States, 176 Ct. Cl. 633, 364 F. 2d 850 (1966) ; and Jackson v. United States, 179 Ct. Cl. 29, cert. denied, 389 U.S. 985 (1967). On November 29,1968, the court granted defendant’s motion and dismissed the petition.